COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-05-461-CV
 
 
SCOTT RAY KENYON                                                           APPELLANT
 
                                                   V.
 
THE GEO GROUP, INCORPORATED,                                        APPELLEES
EDISON SANCHEZ, AND ERICA WALDEN                                                
 
                                              ------------
 
           FROM
THE 342ND DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
On December 27, 2005,
appellant filed a notice of appeal from the trial court=s November 29, 2005 dismissal order. 
The trial court granted appellant=s timely motion for new trial on February 9, 2006, seventy-two days
after the date of the dismissal order and while the trial court still had
plenary jurisdiction over the case.  See
Tex. R. Civ. P. 329b(c), (e).




On February 15, 2006 and
March 8, 2006, we informed the parties that it appeared the trial court=s granting of the motion for new trial rendered this appeal moot and
that the appeal would be dismissed as moot unless any party desiring to
continue the appeal filed a response showing grounds for continuing the
appeal.  Appellant responded, agreeing
that the appeal should be dismissed as moot. 

Accordingly, on this court=s own motion, we dismiss the appeal as moot.  See State Farm Mut. Auto. Ins. Co. v.
Smith, No. 02-03-00046-CV, 2003 WL 22071455, at *1 (Tex. App.CFort Worth Aug. 29, 2003, no pet.) (mem. op.).
 
PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT,
and HOLMAN, JJ.
DELIVERED: March 30, 2006




[1]See Tex.
R. App. P. 47.4.